831 F.2d 558
Paul THOMES and Richard Thomes, Plaintiffs-Appellants,v.EQUITABLE SAVINGS AND LOAN ASSOCIATION, Defendant-Appellee.
No. 87-1413
Summary Calendar.United States Court of Appeals,Fifth Circuit.
Nov. 9, 1987.

Linda N. Coffee, Palmer & Palmer, Dallas, Tex., for plaintiffs-appellants.
Charles R. Haworth, Patrick E. Longan, Andrews & Kurth, Dallas, Tex., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas;  Jerry Buchmeyer, Judge.
Before GEE, JOHNSON and GARWOOD, Circuit Judges.
PER CURIAM:


1
As to all issues save the constitutional one, the judgment is AFFIRMED.  Local Rule 47.6.    North Mississippi Savings & Loan Assn. v. Hudsbeth, 756 F.2d 1096 (5th Cir.1985), cert. denied, 474 U.S. 1054, 106 S. Ct. 790, 88 L. Ed. 2d 768 (1986).


2
The constitutional claim does not seem to have been advanced before the trial court, however it appears to involve issues of law only.  On this assumption, and because the issue has been characterized as a troubling one by our Brothers of the Ninth Circuit in light of Northern Pipeline Construction Co. v. Marathon Pipeline Co., 458 U.S. 50, 102 S. Ct. 2858, 73 L. Ed. 2d 598 (1982), we assign this appeal to the oral argument calendar for presentation of the constitutional issue.  See Morrison-Knudsen Co. v. CHG International, 811 F.2d 1209, 1221-22 (9th Cir.1987).  It is so


3
ORDERED.